Citation Nr: 1043798	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for status post osteotomy, left little toe.  

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for status post osteotomy, right little toe.

3.  Entitlement to an initial compensable disability evaluation 
for residual scarring of osteotomy of the left little toe.  

4.  Entitlement to an initial compensable disability evaluation 
for residual scarring of osteotomy of the right little toe.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Roanoke, Virginia.  

In an October 2009 rating determination, the RO increased the 
Veteran's disability evaluations for her service-connected status 
post osteotomy, left little toe and little right little toe, from 
noncompensable to 10 percent disabling, effective the date of the 
initial grant of service connection. 


FINDINGS OF FACT

1.  The Veteran's status post osteotomy, left little toe, has 
been manifested by painful motion resulting in no more than a 
moderate degree of impairment throughout the appeal period. 

2.  The Veteran's status post osteotomy, right little toe, has 
been manifested by painful motion resulting in no more than a 
moderate degree of impairment throughout the appeal period.

3.  The Veteran's residual scarring resulting from the osteotomy 
of the left little toe is a single scar and has not been shown to 
be tender or painful, ulcerated or poorly nourished, or to cause 
limitation of function, and is not deep and does not approximate 
144 sq. cms. in area.

4.  The Veteran's residual scarring resulting from the osteotomy 
of the right little toe is a single scar and has not been shown 
to be tender or painful, ulcerated or poorly nourished, or to 
cause limitation of function, and is not deep and does not 
approximate 144 sq. cms. in area.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status 
post osteotomy, left little toe, have not been met at any time.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5280, 5284 (2010).

2.  The criteria for a rating in excess of 10 percent for status 
post osteotomy, right little toe, have not been met at anytime.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Codes 5280, 5284.

3.  The criteria for a compensable disability evaluation for 
residual scarring of osteotomy of the left little toe have not 
been met at anytime.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, 7801, 7802, 7803, 7804, 7805 
(2008).

4.  The criteria for a compensable disability evaluation for 
residual scarring of osteotomy of the right little toe have not 
been met at anytime.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, 7801, 7802, 7803, 7804, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

When an unlisted condition is encountered, it will be permissible 
to rate the condition under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous. 38 C.F.R. 
§ 4.20.  The Veteran's right and left little toe disorders were 
initially rated by analogy to DC 5280, hallux valgus.  The 
October 2009 rating decision assigned a 10 percent rating for 
each little toe using hyphenated code 5019-5284, the first code 
being bursitis and the second code being other foot injuries.  
Disabilities of the foot are rated using diagnostic codes 5276 
through 5284.

Under DC 5280, a 10 percent rating is assigned for hallux valgus 
when either it is operated on with resection of metatarsal head, 
or when it is so severe that it is equivalent to amputation of 
great toe.  This is the highest rating under this diagnostic 
code.  It also should be noted that where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal or 
metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

DC 5284 provides the rating criteria for other injuries of the 
foot.  A 10 percent rating is assigned for moderate injury and 20 
and 30 percent ratings are assigned for moderately severe and 
severe foot injuries, respectively.  See 38 C.F.R. § 4.71a, DC 
5284.  

Scars are rated using diagnostic codes 7800 through 7805.  
Effective October 23, 2008, VA revised the criteria for the 
evaluation of scars.  These revisions were effective October 23, 
2008 and were applicable to all applications for benefits 
received by VA on or after October 23, 2008.  Also, a veteran 
whom VA rated before such date under diagnostic codes 7800, 7801, 
7802,  7803, 7804, or 7805 of 38 CFR 4.118 may request review 
under these clarified criteria, irrespective of whether his or 
her disability has worsened since the last review. The effective 
date of any award, or any increase in disability compensation, 
based on the amendment will not be earlier than the effective 
date of this rule, but will otherwise be  assigned under the 
current regulations regarding effective dates, 38 CFR § 3.400, 
etc.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  A review of the 
record before the Board does not contain any request for review 
under the revised rating criteria.

Nonetheless, the Board has reviewed the revised criteria for 
evaluating skin disabilities in accordance with VAOPGCPREC 7-
2003.  The revised rating criteria would not produce retroactive 
effects since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the 
Veteran's service-connected scars under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

For ratings prior to October 23, 2008, under 38 C.F.R. § 4.118, 
Diagnostic Code 7801, for scars other than head, face, or neck, 
that are deep or that cause limited motion, provides a 10 percent 
disability evaluation for an area or areas exceeding 6 square 
inches (39 sq. cm.).  An area or areas exceeding 12 square inches 
(77 sq. cm.) warrants a 20 percent disability evaluation.  An 
area or areas exceeding 72 square inches (465 sq. cm.) warrants a 
30 percent disability evaluation.  For areas of or exceeding 144 
square inches (929 sq. cm.), a 40 percent disability evaluation 
is warranted.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with § 4.25 of this part.  Note (2): A deep scar is 
one associated with underlying soft tissue damage.

Effective in October 2008, 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2010), for burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are deep and nonlinear, provides 
a 10 percent disability evaluation for an area or areas at least 
6 square inches (39 sq. cm.) but less than 12 square inches (77 
sq. cm.); a 20 percent disability evaluation for an area or areas 
at least 12 square inches (77 sq. cm.) but less than 72 square 
inches (456 sq. cm.); a 30 percent disability evaluation for an 
area or areas at least 72 square inches (465 sq. cm.) but less 
than 144 square inches (929 sq. cm.); and a 40 percent disability 
evaluation for an area or areas of 144 square inches (929 sq. 
cm.) or greater.  Note (2) was added under Diagnostic Code 7801, 
providing that if multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the trunk, or both, 
or a single qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate evaluation 
for each affected extremity based on the total area of the 
qualifying scars that affect that extremity, assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the posterior portion of the trunk.  The midaxillary line 
on each side separates the anterior and posterior portions of the 
trunk.  Combine the separate evaluations under § 4.25.  
Qualifying scars are scars that are nonlinear, deep, and are not 
located on the head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2010).

As in effect prior to October 2008, 38 C.F.R. § 4.118, Diagnostic 
Code 7802, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion with an area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 10 
percent disability evaluation.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with § 4.25 of this part.  Note 
(2): A superficial scar is one not associated with underlying 
soft tissue damage.

Similarly, the current 38 C.F.R. § 4.118, Diagnostic Code 7802, 
for burn scar(s) or scar(s) due to other causes, not of the head, 
face, or neck, that are superficial and nonlinear, provides a 10 
percent disability evaluation for an area or areas of 144 square 
inches (929 sq. cm.) or greater.  Note (1): A superficial scar is 
one not associated with underlying soft tissue damage. Note (2): 
If multiple qualifying scars are present, or if a single 
qualifying scar affects more than one extremity, or a single 
qualifying scar affects one or more extremities and either the 
anterior portion or posterior portion of the trunk, or both, or a 
single qualifying scar affects both the anterior portion and the 
posterior portion of the trunk, assign a separate evaluation for 
each affected extremity based on the total area of the qualifying 
scars that affect that extremity, assign a separate evaluation 
based on the total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate evaluation 
based on the total area of the qualifying scars that affect the 
posterior portion of the trunk. The midaxillary line on each side 
separates the anterior and posterior portions of the trunk. 
Combine the separate evaluations under Sec.4.25. Qualifying scars 
are scars that are nonlinear, superficial, and are not located on 
the head, face, or neck. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, in effect prior to 
October 2008, scars that are superficial or unstable warrant a 10 
percent disability evaluation.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

Under the amendments effective in October 2008, Diagnostic Code 
7803 was removed from the schedule and the criteria previously 
found under that code was incorporated into the revised 
Diagnostic Code 7804.

Pursuant to the rating criteria in effect before October 2008, 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars, 
superficial, painful on examination, warrant a 10 percent 
disability evaluation.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In this 
case, a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation. (See § 4.68 of this part on 
the amputation rule.).  Under Diagnostic Code 7805, scars, other; 
are rated on limitation of function of affected part.

Under the revised Diagnostic Code 7804, one or two scars that are 
unstable or painful warrant a 10 percent evaluation; three or 
four scars that are unstable or painful warrant a 20 percent 
evaluation; five or more scars that are unstable or painful 
warrant a 30 percent evaluation.  38 C.F.R. § 4.118 (2010).  Note 
(2) for that code provides that if one or more scars are both 
unstable and painful, add 10 percent to the evaluation that is 
based on the total number of unstable or painful scars.  Note (3) 
under that provides that scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an evaluation under 
diagnostic code 7804, when applicable.

The revised Diagnostic Code 7805 provides that other scars 
(including linear scars) and other effects of scars evaluated 
under diagnostic codes 7800, 7801, 7802, and 7804 require the 
evaluation of any disabling effect(s) not considered in a rating 
provided under diagnostic codes 7800-04 under an appropriate 
diagnostic code.  38 C.F.R. § 4.118 (2010).



Evidence

At the time of a January 2006 VA examination, the Veteran 
reported suffering from status post osteophyte excision of both 
little toes.  The condition was noted to have existed since 1983.  
The Veteran reported suffering from stiffness at rest.  She also 
noted having pain, weakness, stiffness, and swelling when 
standing or walking.  The Veteran was noted to have had bilateral 
osteophyte removal in 1985 without residual after the treatment.  
There was no functional impairment resulting from the above 
condition.  The condition resulted in loss of work approximately 
two times per month.  

Physical examination revealed that there were scars located on 
the left and right little toes which were level and measured 
about 4 cm. x .2cm.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  

The Veteran's posture was normal and her gait was within normal 
limits.  She did not require an assistive device for ambulation.  
Examination of the feet did not reveal any signs of abnormal 
weight bearing.  

Range of motion for the right and left ankle revealed 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
The joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after repetitive 
use or during flare-ups.  

Examination of the right and left feet revealed no tenderness, 
weakness, edema, atrophy, or disturbed circulation.  Pes planus 
was not present.  The Veteran did not have any limitation with 
standing or walking.  She also did not require any type of 
support in her shoes.  Gross examination of the joints was within 
normal limits.  X-rays of the left and right feet showed prior 
resection of the PIP joints of the little toe.  

The examiner rendered diagnoses of status post osteotomy of the 
PIP joint of the left and right little toes.  

In a May 2007 treatment record, the Veteran's private physician, 
P. Agnew, D.P.M., indicated that the Veteran had been referred to 
him regarding pain involving both fifth toes.  He noted that the 
Veteran had stated that she had had two operations on her left 
fifth toe and one on her right toe, but the pain and corns 
reformed fairly rapidly.  

Lower extremity examination revealed adduction and varus rotation 
of both fifth toes with hyperkeratomas overlying what seemed to 
be the intermediate phalanx.  Her pedal pulses were fairly 
palpable and the skin was warm to touch.  Neurological 
examination was cursory but grossly normal.

He noted that he had discussed in detail the anticipated risks 
and outcomes of various treatment options available.  He stated 
that he had dispensed tube foam shields and recommended foot 
orthoses to neutralize her over-pronation and to hopefully slow 
or stop the progression of deformity.  Dr Agnew also noted that 
he had recommended the use of a pumice stone and skin softeners.  
He further reported that they had discussed surgical treatment 
which would likely include removal of her intermediate phalanges 
and derotational skin plasties in order to try and correct the 
deformities of the digits.  

He stated that he understood that she had applied for disability 
benefits through VA.  He indicated that he would consider her to 
be partially permanently disabled because of these deformities 
and the resulting pain.  He further noted that he would consider 
her unfit for any type of work involving prolonged standing or 
walking indefinitely.  He indicated that this condition could 
possibly be altered with reconstructive foot surgery.  

In her February 2008 substantive appeal, the Veteran stated that 
she considered her foot conditions to be much more disabling than 
0 percent.  She noted that it was painful to wear shoes.  She 
further indicated that during the summer months she had to wear 
flip flops and during the winter she had to wear a wider shoe to 
minimize the pain.  

In September 2009, the Veteran underwent an additional VA 
examination.  The examiner stated that concerning the diagnosis 
of the left little toe and the scarring associated with the toe, 
the Veteran reported that in 1982 she began to experience pain in 
her left little toe because it was a hammer toe.  She had 
significant pain when wearing boots because of the tightness.  In 
February 1985, the Veteran underwent arthroplasty of the fourth 
MP joint and the fifth PIP joint of the left foot.  The head of 
the proximal phalanx was excised.  The Veteran did satisfactorily 
for a short period of time but again began to complain of the 
same problem of pain with ambulation.  

The examiner noted that in October 2004, the Veteran underwent 
arthroplastic resection of the regenerated head of the proximal 
phalanx of the fifth toe of the left foot.  This was performed 
with a derotational incision on the dorsal aspect of the left 
foot.  The operation healed satisfactorily.  However, since that 
time, the Veteran has continued to complain about pain in the 
left little toe as well as the foot.  She noted having pain when 
wearing shoes.  The pain was in the little toe.  There was a 
throbbing pain which caused radiation into the leg when it was 
significant.  The Veteran stated that her feet were swollen at 
the end of the day.  The pain was continuous and she occasionally 
shaved the skin on the outside of the toe.  

Regarding the status post osteotomy of the proximal 
interphalangeal joint of the right little toe as well as the 
scarring, the Veteran reported that she began experiencing 
problems with the right little toe in 1982, which were the same 
as those with the left toe.  She continued to have pain until 
October 1994 when she underwent an arthroplasty of the right PIP 
joint of the little toe.  At that time, she apparently had 
excision of the heloma durum.  Subsequent to the surgery, she 
continued to have discomfort and pain in the right foot.  The 
pain was concentrated in the right little toe.  The Veteran 
reported that she continued to have constant pain in the little 
toe, with radiation into the leg when the pain was severe in the 
toe.  The Veteran took Tylenol PM when the pain was bad.  She 
utilized it for both feet.  

Physical examination of the skin revealed no burn scars.  There 
was a surgical scar of both little toes.  There was a scar on the 
right toe and a scar on the left toe which measured 2 cm. x .2 
cm. on the dorsum of each little toe.  The scars were not painful 
and there was no skin breakdown.  The scars were level without 
inflammation, edema, keloid formation, or disfigurement.  There 
was no limitation of motion or limitation of function.  The scars 
were level without adherence.  There was a very slight 
irregularity regarding texture and this involved the length of 
the scar.  The scars were not hypopigmented or hyperpigmented.  
They were also no indurated or inflexible.  There was no 
underlying soft tissue loss.  There was also no gross distortion 
or asymmetry.  

The Veteran had a normal posture and gait.  Examination of the 
ankles revealed both to be within normal limits.  There was no 
deformity present.  There was also no ankylosis of the ankles.  
Dorsiflexion was to 20 degrees and plantar flexion was to 45 
degrees for both ankles.  Repetitive motion was possible with 
range of motion remaining the same.  

Examination of the feet and toes revealed no evidence of painful 
motion, edema, disturbed circulation, weakness, atrophy, 
tenderness, heat, redness, or instability.  There was active 
motion of the metatarsal phalangeal joint of both great toes.  
Palpation of plantar surface of both feet revealed no tenderness.  
Examination of the Achilles tendon revealed normal alignment, 
bilaterally.  The Veteran did have mild flat feet.  There was no 
evidence of inward rotation, medial tilting, pronation or 
dorsiflexion abnormalities.  The Veteran did not have claw foot.  
There was also no evidence of varus deformity or dropped 
forefoot, bilaterally.  Palpation of the metatarsal heads of the 
toes produced no tenderness, bilaterally.  The Veteran did not 
have hammertoes.  She also did not have hallux valgus or Morton's 
metatarsalgia.  There was no evidence of hallux rigidus.  The 
Veteran reported having limited function for standing and 
walking.  She was able to stand and walk.  She had pain with 
ambulation.  The Veteran did not require any type pf corrective 
shoe wear.  She had been given shoe inserts to utilize during the 
past six months for flat feet.  There were no other findings.  
Non-weight bearing X-rays for both feet were normal.  The 
examiner indicated that the diagnoses of scarring of osteotomy, 
proximal phalangeal joint of the right little toe; scarring 
osteotomy of the left little toe; status post osteotomy of the 
left little toe; and status post osteotomy of the proximal 
interphalangeal joint of the right toe, remained active and 
unchanged.  

As to the question of what were the residuals of the scarring of 
the osteotomy, proximal interphalangeal joint of the little toe 
on the right foot, the examiner indicated that the Veteran stated 
that when the pain in the little toe was severe, it caused 
radiation into the leg of the right foot.  The Veteran wore 
comfortable shoes rather than dress shoes for some relief.  She 
was able to walk although she had pain in the foot with 
ambulation.  She occasionally wore high heel shoes which were not 
compatible with her conation.  

Regarding the question of what were the residuals of the scarring 
of the osteotomy of the little toe on the left foot, the examiner 
indicated that when the pain was severe in the toe it radiated 
into the left leg.  She again reported wearing comfortable shoes 
for some relief.  The Veteran was able to walk although she had 
pain in the foot with ambulation.  She occasionally wore high 
heeled shoes which were not compatible with her foot condition.  

As to the effect on the Veteran's usual occupation, the examiner 
stated that the Veteran worked as an administrator at a desk job.  
She had no problems with this type of work except that she 
complained of intermittent pain in her feet.  As to daily 
activities, she was able to carry out her normal activities but 
she continued to have discomfort in her feet.  

Analysis

The Board notes that with regard to the residual scars resulting 
for the osteotomy surgeries performed on the left and right 
little toes, a compensable rating is not warranted at anytime.  A 
rating using DC 7801 is not appropriate, as the scars are not 
deep, nor do they cause limited motion.  The scars do not exceed 
(or even approximate) 144 sq. inches, as is required for a 
compensable rating under DC 7802.  An increased evaluation is 
also not warranted under DC 7803, as the Veteran's scars have not 
been shown to be unstable.  As to DC 7804, there were no 
objective findings or reports of painful scars on any VA 
examination.  As to DC 7805, the Veteran has not been shown to 
have limitation of motion based upon his postoperative scars.  As 
noted above, the record does not contain any request for review 
under the revised rating criteria.

As to the residuals of the osteotomies of the left and right 
little toes, the Board notes that a 10 percent rating is the 
highest available rating under Diagnostic Codes 5279 (anterior 
metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 
5282 (hammer toe).  Moreover, since the effective date of service 
connection for the disabilities at issue, none of these 
conditions have been diagnosed as part of her service-connected 
disability.  The Board concludes further consideration under 
those Diagnostic Codes would be of no benefit to the appellant.  
Similarly, Diagnostic Code 5278 claw foot (pes cavus) and 
Diagnostic Code 5283 (malunion of the tarsal or metatarsal bones) 
are not for consideration, as there is no evidence that the 
Veteran suffers from these disorders.  Also, service connection 
is not in effect for pes planus; the symptoms associated with 
this disability have been reported as mild, which would not 
warrant a compensable disability evaluation even if pes planus 
were part of the service-connected disability.  

The current 10 percent rating for each toe has been assigned 
using Diagnostic Code 5284.  The Board has also considered 
whether a higher rating is warranted under this diagnostic code.  
Under this Code, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.  38 C.F.R. § 4.72, Diagnostic Code 5284.

The words "slight", "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6.  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that the Veteran's post operative residuals are 
not more than moderate in degree in either foot.  Although the 
Veteran has reported having pain in both feet, there is no 
objective evidence that the pain has had more than a moderate 
impact on her ability to function in her activities of daily 
living.  Notably, the VA examinations did not show any antalgic 
gait, edema, weakness, or instability, and the September 2009 VA 
examination did not show any evidence of abnormal weight bearing, 
providing highly probative evidence against this case.  The 
Veteran has reported problems with prolonged standing and 
walking.  The Veteran reports experiencing such difficulties due 
to pain, and such symptomatology and such difficulties are 
consistent with a moderate level of overall bilateral foot 
disability meriting the currently assigned 10 percent rating for 
each foot.

Additional factors that could provide a basis for an increase 
have also been considered; however, the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. 
App. 202 (1995). Once again the Board notes that the current 10 
percent ratings assigned for each foot contemplate a moderate 
level of overall foot disability.  Thus, although the bilateral 
foot disability may limit how long the Veteran can stand and how 
far she can walk, such functional limitations are reflected in 
the current ratings assigned.

The Veteran may believe that the severity of the postoperative 
osteotomies of the right and left little toes with residual 
scarring disability merits a higher rating.  The Veteran is 
competent to describe her functional limitations and her 
symptoms.  However, as a layperson, lacking in medical training 
and expertise, she cannot provide a competent opinion on a matter 
as complex as the severity of her service-connected disability; 
consequently her views on the percentage disability evaluation to 
be assigned are of no probative value insofar as they profess to 
assign a disability percentage.  To the extent that her 
statements describing her functional limitations and symptoms are 
both competent and credible, her statements, nonetheless, are far 
outweighed by the detailed opinions provided by the VA medical 
professionals, which show that the criteria for a rating in 
excess of 10 percent for the status post right and left little 
toe osteotomy residuals or a compensable evaluation for the scars 
resulting from the surgeries have not been met at anytime.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.71a.

While acknowledging the Veteran's complaints and limitations, as 
detailed previously, the overall evidence does not reveal a 
disability picture most nearly approximating the next-higher 20 
percent rating under Diagnostic Code 5284.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's status post osteotomy, left and right little toe 
residuals and resultant scarring manifestations are contemplated 
by the rating criteria.  Moreover, the Veteran has not been 
recently hospitalized for these disorders.  There has also been 
no demonstration that these disorders have markedly interfered 
with employment, as the Veteran has continued to work and as the 
September 2009 examiner stated that the Veteran had no problems 
performing her work as an administrator at a desk job and was 
able to carry out her normal activities.  As such, the criteria 
for referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

This appeal arises from disagreement with the initial evaluations 
assigned following the grants of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

There has been compliance with the assistance requirements of the 
VCAA.  All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have been 
identified.

The Veteran was afforded several VA examinations as it relates to 
each claimed disability.  Based upon the foregoing, no further 
action is necessary to assist the Veteran in substantiating the 
claim.

The Veteran has also been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and her ability to provide 
testimony if so desired.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide the appeal.  Based upon the foregoing, the duties to 
notify and assist the Veteran have been met, and no further 
action is necessary to assist the Veteran in substantiating this 
claim.


ORDER

An initial disability evaluation in excess of 10 percent for 
status post osteotomy, left little toe, is denied.  

An initial disability evaluation in excess of 10 percent for 
status post osteotomy, right little toe, is denied.

An initial compensable disability evaluation for residual 
scarring of osteotomy of the left little toe, is denied. 

An initial compensable disability evaluation for residual 
scarring of osteotomy of the right little toe, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


